Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by D1: InterDigital Inc. On Dynamic PRG Size Configuration in NR. R1-1716464. 3GPP TSG RAN WGI Meeting NR#3 R1-1716464.  Nagoya, Japan, 18th-21th, September 2017.
 	Regarding claim 1, D1 discloses a method, performed by a terminal, of transmitting and receiving control information in a wireless communication system, the method comprising:  
 	receiving, from a base station, an indication of whether to perform dynamic precoding resource block (PRB) bundling through higher layer signaling (see D1, Section 1, e.g., for UE-specific PRB bundling size indication, support dynamically indicated PRB bundling size with up to 1 bit overhead); and 
 	when the dynamic PRB bundling is indicated, dynamically determining a size of a precoding resource block group (PRG) based on downlink control information (DCI) (see D1, section 3, e.g., indicating a selection between a first option of a small PRG size and second options of PRG sizes having a large range and middle range by using DCI bit).  

	Regarding claim 3, D1 discloses the method of claim 2, wherein the determining of the size of the PRG according to the size of the bandwidth part comprises: when the size of the bandwidth part is greater than a threshold value, determining the size of the PRG to be the same size as a scheduled bandwidth, and when the size of the bandwidth part is equal to or less than the threshold value, determining the size of the PRG to be 2 PRBs or 4 PRBs (see D1, section 3, e.g., the selection between large size and middle size may be based on an implicit rule, table 2, e.g., implicit determination, pre-set value defined as X, where x is configured threshold).  
 	Regarding claim 4, D1 discloses the method of claim 3, wherein the threshold value is a pre-set value (see D1, section 3, table 2, e.g., pre-set value defined as X, where x is configured threshold).  
 	Regarding claim 5, D1 discloses the method of claim 1, wherein the dynamic determining of the size of the PRG comprises: when a value of a DCI field related to the size of the PRG is 0, determining the size of the PRG to be one of 2 PRBs, 4 PRBs, and the same size as a scheduled bandwidth (see D1, section 3, table 2, e.g., indicating a selection between a first option of a small PRG size and second options of PRG sizes having a large range and middle range by using DCI bit).  
 

 	transmitting, to a terminal, an indication of whether to perform dynamic precoding resource block (PRB) bundling through higher layer signaling (see D1, Section 1, e.g., for UE-specific PRB bundling size indication, support dynamically indicated PRB bundling size with up to 1 bit overhead); and dynamically indicating a size of a precoding resource block group (PRG) to the terminal through downlink control information (DCI) (see D1, section 3, e.g., indicating a selection between a first option of a small PRG size and second options of PRG sizes having a large range and middle range by using DCI bit).  
  
 	Regarding claim 7, D1 discloses the method of claim 6, wherein the dynamic determining of the size of the PRG comprises: indicating the size of the PRG according to a size of a bandwidth part allocated to receive data, by setting a value of a DCI field related to the size of the PRG to 1(see D1, section 3, table 2, e.g., indicating a selection between a first option of a small PRG size and second options of PRG sizes having a large range and middle range by using DCI bit).  
  	Regarding claim 8, D1 discloses the method of claim 7, wherein the indicating of the size of the PRG according to the size of the bandwidth part comprises: when the size of the bandwidth part is greater than a threshold value, indicating the size of the PRG to be the same size as a scheduled bandwidth; and when the size of the bandwidth part is equal to or less than the threshold value, indicating the size of the PRG to be 2 PRBs or 4 PRBs (see D1, section 3, e.g., the selection between large size and middle size may be based on an implicit rule,  table 2, e.g., implicit determination, pre-set value defined as X, where x is configured threshold).  

 	Regarding claim 10, D1 discloses the method of claim 6, wherein the dynamic indicating of the size of the PRG comprises: indicating the size of the PRG to be one of 2PRBs, 4 PRBs, and the same size as a scheduled bandwidth, by setting a value of a DCI field related to the size of the PRG to 0 (see D1, section 3, table 2, e.g., indicating a selection between a first option of a small PRG size and second options of PRG sizes having a large range and middle range by using DCI bit).  
   	Regarding claim 11, D1 discloses a terminal for transmitting and receiving control information in a wireless communication system, the terminal comprising: 
 	a transceiver; at least one memory storing a program for transmitting and receiving control information; and   a processor configured to: receive, from a base station, an indication of whether to perform dynamic precoding resource block (PRB) bundling through higher layer signaling (see D1, Section 1, e.g., for UE-specific PRB bundling size indication, support dynamically indicated PRB bundling size with up to 1 bit overhead), and when the dynamic PRB bundling is indicated, dynamically determine a size of a precoding resource block group (PRG) based on downlink control information (DCI) (see D1, section 3, e.g., indicating a selection between a first option of a small PRG size and second options of PRG sizes having a large range and middle range by using DCI bit).  
  	Regarding claim 12, D1 discloses the terminal of claim 11, wherein the processor is further configured to: when a value of a DCI field related to the size of the PRG is 1, determine the size of the PRG to be the same size as a scheduled bandwidth when a size of a bandwidth 
 	Regarding claim 13, D1 discloses the terminal of claim 11, wherein the processor is further configured to: when a value of a DCI field related to the size of the PRG is 0, determine the size of the PRG to be one of 2 PRBs, 4 PRBs, and the same size as a scheduled bandwidth (see D1, section 3, table 2, e.g., indicating a selection between a first option of a small PRG size and second options of PRG sizes having a large range and middle range by using DCI bit).  
 	Regarding claim 14, D1 discloses a base station for transmitting and receiving control information in a wireless communication system, the base station comprising: a transceiver; at least one memory storing a program for transmitting and receiving control information; and a processor configured to: transmit, to a terminal, an indication of whether to perform dynamic precoding resource block (PRB) bundling through higher layer signaling (see D1, Section 1, e.g., for UE-specific PRB bundling size indication, support dynamically indicated PRB bundling size with up to 1 bit overhead), and dynamically indicate a size of a precoding resource block group (PRG) to the terminal through downlink control information (DCI) (see D1, section 3, e.g., indicating a selection between a first option of a small PRG size and second options of PRG sizes having a large range and middle range by using DCI bit).  
 	Regarding claim 15, D1 discloses the base station of claim 14, wherein the processor is further configured to: by setting a value of a DCI field related to the size of the PRG to 1, when a size of a bandwidth part allocated to receive data is greater than a pre-set threshold value, 
The prior art of record (in particular, Gaal et al (US 2014/0307703) discloses precoding resource bundling information for interference cancellation in LTE. At paragraph [0009], Gaal discloses “an indication that precoder resource bundling is present in all precoding resource block groups (PRGs) of a subframe. In some embodiments, the indication may include an indication that precoder resource bundling is present in all precoding resource block groups (PRGs) of a subframe and that, within PRGs, one or more of rank, precoder, power level, or modulation order are identical”.
Conclusion
  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248.  The examiner can normally be reached on M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477